Opinion filed November 30, 2016




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-16-00179-CR
                                   ___________

                     BRIAN KEITH WALL, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court
                              Ector County, Texas
                         Trial Court Cause No. 15-4640

                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to withdraw his notice of appeal. In
the motion, Appellant states that he “no longer wish[es] to pursue the matter before
this court and respectfully request[s] withdrawal of the Appeal.” The motion is
signed by both Appellant and his counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


November 30, 2016                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.